         Case 3:19-cv-00283-SDD-EWD                      Document 1     05/06/19 Page 1 of 16



                                  UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF LOUISIANA

------------------------------------------------------
JIMMY GORE,                                                    CASE NO. 19-cv-____________

                  Plaintiff,                                   JUDGE ____________

         v.                                                    MAGISTRATE JUDGE _________

BRIDGES UROLOGY, LLP,                                          JURY TRIAL DEMANDED ON
                                                               SPECIFIC ISSUES
                  Defendant.


------------------------------------------------------

                                                 COMPLAINT




                                                               BIZER & DEREUS
                                                               Attorneys for Plaintiff
                                                               Andrew D. Bizer (LA # 30396)
                                                               andrew@bizerlaw.com
                                                               Garret S. DeReus (LA # 35105)
                                                               gdereus@bizerlaw.com
                                                               Emily A. Westermeier (LA # 36294)
                                                               ewest@bizerlaw.com
                                                               3319 St. Claude Ave.
                                                               New Orleans, LA 70117
                                                               T: 504-619-9999; F: 504-948-9996




                                                         -1-
            Case 3:19-cv-00283-SDD-EWD          Document 1       05/06/19 Page 2 of 16



                                 PRELIMINARY STATEMENT

        1.      Jimmy Gore is a Deaf individual who communicates in American Sign Language

(―ASL‖), which is his primary language. In January 2019, Mr. Gore called Defendant to make

an appointment for urology services.

        2.      This action concerns the Defendant’s refusal to provide medical care to Mr. Gore

because he is Deaf and requested an interpreter at his appointment.

        3.      As a Deaf individual who communicates primarily in ASL, it is vital that Mr.

Gore have access to a qualified in-person interpreter or another auxiliary aid at his medical

appointments in order to fully communicate with the physician and their staff.

        4.      Lip-reading, the ability to understand the speech of another by watching the

speaker’s lips, is an extremely speculative means of communication and is no substitute for

direct doctor-patient communication through a qualified sign language interpreter. Only a small

amount of the spoken sounds of aural language are visible, and many of those appear identical on

the lips.

        5.      Moreover, ASL (Mr. Gore’s primary language) and English are two completely

distinct languages that are mutually unintelligible. They are as different from one another as

English is from Russian, for example. Thus, expecting a Deaf individual like Mr. Gore to lip-

read English speakers is also not an appropriate alternative to a qualified in-person interpreter.

        6.      Nor is it appropriate to refuse an interpreter or other auxiliary aid and rely on

passing written notes instead. While a hearing person could easily ask an employee or staff

member to explain an unknown medical word or phrase, a Deaf person is unable to ask for

assistance in understanding unknown English words without the aid of a sign language

interpreter or other auxiliary aid.




                                                 -2-
          Case 3:19-cv-00283-SDD-EWD             Document 1      05/06/19 Page 3 of 16



         7.      Video Remote Interpreting (VRI) is a videotelecommunication service that uses

devices such as web cameras or videophones to provide sign language or spoken language

interpreting services through a remote or offsite interpreter.

         8.      Mr. Gore brings this lawsuit seeking injunctive and declaratory relief and

attorneys’ fees and costs to redress the Defendant’s unlawful discrimination and retaliation on

the basis of disability in violation of Title III of the Americans With Disability Act, 42 U.S.C. §

12181 (―ADA‖); Section 504 of the Rehabilitation Act of 1973 (―Rehabilitation Act‖), 29 U.S.C.

§ 794; and Section 1557 of the Patient Protection and Affordable Care Act (―Section 1557‖), 42

U.S.C. § 18116. Mr. Gore also seeks compensatory and nominal damages pursuant to the

Rehabilitation Act and Section 1557.1

         9.      With regards to Mr. Gore’s request for nominal damages, it is Mr. Gore’s position

that an award of nominal damages would confer significant civil rights to the public, as a

judgment in his favor against the Defendant, regardless of the amount, would deter the

Defendant from discriminating against Deaf individuals in the future.

                                          THE PARTIES

         10.     Plaintiff Jimmy Gore (hereinafter ―Mr. Gore‖) brings this action and is an

individual residing in Baton Rouge, Louisiana. Mr. Gore communicates primarily in American

Sign Language and is substantially limited in the major life activities of hearing and speaking

and is a qualified person with a disability within the meaning of the ADA, RA, and Section 1557.

         11.     Defendant BRIDGES UROLOGY, LLP is a limited liability partnership

organized in Louisiana with the domicile of 7777 Hennessy Blvd Ste. 608, Baton Rouge, LA

70808. The Defendant owns, leases, and/or operates Bridges Urology, which is located at the



1
    Mr. Gore recognizes that money-damages are not available under Title III of the ADA.

                                                 -3-
        Case 3:19-cv-00283-SDD-EWD                Document 1       05/06/19 Page 4 of 16



same address. The Defendant is operating a place of public accommodation under federal

antidiscrimination laws and is a recipient of federal financial assistance, including Medicare

and/or Medicaid reimbursements, thus making the Defendant subject to the requirements of the

ADA, Section 1557 and the RA.

                                       JURISDICTION & VENUE

        12.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331 and 1343 for Mr. Gore’s claims arising under federal law.

        13.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because the

Defendant committed discriminatory acts within the jurisdiction of this District and a substantial

part of the events that give rise to the claims occurred in this District.

                                        STATEMENT OF FACTS

        14.     Mr. Gore is a profoundly Deaf individual who communicates primarily through

ASL.

        15.     Mr. Gore requires auxiliary aids and services, like an in-person sign language

interpreter, to communicate in an equivalent manner to non-disabled, hearing persons, in a

medical setting. Mr. Gore also requires a sign language interpreter in order to understand his

doctors and nurses and to assist him with asking questions in ASL about the meaning of complex

documents that are written in English and documents that use advanced terminology.

        16.     Mr. Gore is a leader within his local Deaf community, serving as a State

Representative for the Deaf Grassroots Movement of Louisiana and a Commissioner of the

Louisiana Commission for the Deaf. He has dedicated many years to advocating for himself and

other Deaf individuals on their right to ASL interpreters.




                                                  -4-
        Case 3:19-cv-00283-SDD-EWD                  Document 1    05/06/19 Page 5 of 16



       17.        In or around early 2019, Mr. Gore reviewed the 2019 provider directory issued by

his medical insurance provider to locate and identify urologists in his area that were in his

network. Mr. Gore selected Dr. Bridges of Bridges Urology because the office was close to his

home and was accepting new patients.

       18.        On or around January 22, 2019, Mr. Gore called Bridges Urology through a video

relay service. During this call, the employee of Bridges Urology indicated that Dr. Bridges was

taking new patients and scheduled Mr. Gore for an appointment on February 12, 2019. Mr. Gore

requested that an ASL interpreter be present at the appointment he had just scheduled.

       19.        On or around January 23, 2019, the office manager for Bridges Urology contacted

Mr. Gore and told him that Dr. Bridges would not be providing a sign language interpreter for

his appointment. The office manager presented Mr. Gore with two options: 1) bring his own

personal interpreter or 2) agree to write back and forth with Dr. Bridges. Mr. Gore informed the

office manager that Defendant was required to provide him with an interpreter during his

appointment, but the office manager insisted that Mr. Gore either choose one of the options

offered or his appointment would be cancelled. Mr. Gore again insisted that Defendant was

required to provide him with an interpreter for his appointment, so the office manager cancelled

Mr. Gore’s February 12th appointment.

       20.        On January 24, 2019, attorney Andrew D. Bizer sent a fax on attorney letterhead

to Dr. Bridges.

       21.        In his letter, Mr. Bizer stated as follows:

                          I write regarding my client, Jimmy Gore. As you are well aware, Mr. Gore
                  is profoundly Deaf and requires a qualified American Sign Language interpreter
                  to communicate. When Mr. Gore called your office via videophone on January
                  23, 2019 to make an appointment, he requested a qualified American Sign
                  Language interpreter for his visit. You refused to provide him with an interpreter,
                  and said that you would not accept him as a patient, despite the fact that Mr. Gore


                                                    -5-
        Case 3:19-cv-00283-SDD-EWD              Document 1       05/06/19 Page 6 of 16



               found your office on a list of in-network providers who were accepting new
               patients.

                      As you may know, under the Americans with Disabilities Act and the
               Rehabilitation Act, Deaf individuals like Mr. Gore are entitled to reasonable
               communication accommodations during their interaction with their health care
               providers. The health care provider is to provide the accommodation – and not the
               Deaf individual.

                       Let me be perfectly clear: You are to provide Mr. Gore with a qualified
               ASL interpreter for all of his appointments with you and your staff. Please call
               him on his videophone at 225-XXX-XXXX to schedule an appointment where a
               qualified ASL interpreter will be provided. I hope this letter ends my involvement
               in this matter.

       22.     After the letter was faxed to Dr. Bridges, Mr. Gore called Defendant’s office

through a video relay service to confirm that the letter was received and that he could reschedule

his appointment wherein an interpreter would be provided. The employee who answered the

phone told Mr. Gore that because Dr. Bridges had been contacted by Mr. Gore’s attorney, he

would not be accepting Mr. Gore as a patient. Mr. Gore explained that the letter from Mr. Bizer

was to educate Defendant of its obligations under the ADA and that he still wanted to have an

appointment with Dr. Bridges. At that point, Defendant’s employee told Mr. Gore that Dr.

Bridges was now not accepting new patients, despite the fact that Mr. Gore had been told that Dr.

Bridges was accepting new patients when he first scheduled his appointment.

       23.     To date, Defendant has not taken any steps to rectify its discrimination against

Mr. Gore or schedule him for an appointment.

       24.     The Defendant’s denial of medical care with any auxiliary aids to Mr. Gore

constituted discrimination on the basis of his disability. The Defendant’s threats to Mr. Gore in

response to his assertions of his civil rights as an individual with a disability constituted further

discrimination and retaliation. This discrimination caused Mr. Gore to experience fear, anxiety,




                                                 -6-
         Case 3:19-cv-00283-SDD-EWD             Document 1      05/06/19 Page 7 of 16



frustration, indignity, emotional distress, mental anguish, embarrassment, and humiliation, as

well as a violation of his civil rights.

        25.     The Defendant, through its staff, employees, nurses, and/or doctors, knew or

should have known of its obligations under the ADA and Section 504 of the Rehabilitation Act

to provide accommodations to individuals with disabilities, including individuals who are Deaf,

and to develop policies to promote compliance with these statutes.

        26.     The Defendant, through its staff, employees, nurses, and/or doctors, knew or

should have known that the actions and/or inactions of its staff created an unreasonable risk of

causing Mr. Gore greater levels of fear, anxiety, frustration, indignity, emotional distress, mental

anguish, embarrassment, and/or humiliation than a hearing person would be expected to

experience.

        27.     The harm sustained by Mr. Gore herein is the expected and foreseeable

consequence of the Defendant’s failure to comply with the requirements and mandates of federal

civil rights law. The statute and accompanying regulations exist to ensure that individuals with

disabilities who have communication limitations will have full use of places of public

accommodations. When the Defendant failed to adhere to its obligations under these regulations,

it was imminently foreseeable that those with disabilities would sustain the exact harms alleged

by Mr. Gore in this lawsuit.

        28.     The Defendant, through its staff, employees, nurses, and/or doctors, refused to

make and/or reschedule an appointment for Mr. Gore on account of his disability.

        29.     The Defendant, through its staff, employees, nurses, and/or doctors, excluded Mr.

Gore from the medical services offered to the general public on account of his disability.




                                                -7-
           Case 3:19-cv-00283-SDD-EWD            Document 1        05/06/19 Page 8 of 16



       30.     The Defendant, through its staff, employees, nurses, and/or doctors, refused to

provide any accommodations for Mr. Gore’s disability.

       31.     The Defendant, through its staff, employees, nurses, and/or doctors, threatened

Mr. Gore and retaliated against him, solely on the basis of his efforts to assert his civil rights.

       32.     Despite the Defendant’s knowledge of its obligation to accommodate persons

with disabilities—including individuals that are Deaf—Defendant did not take adequate steps to

ensure that it communicated with Mr. Gore in a manner equivalent to hearing persons.

       33.     As a result of the Defendant’s refusal to provide accommodations to Mr. Gore, he

was denied access to medical services on the basis of disability.

       34.     The Defendant discriminated against Mr. Gore with deliberate indifference to his

disability and related communication needs.

       35.     Based on the facts alleged above, the Defendant intentionally discriminated

against Mr. Gore.

       36.     Further, the Defendant was purposeful in its choices, which is sufficient to

constitute intentional discrimination under the RA and ACA.

       37.     The harm sustained by Mr. Gore herein is the expected and foreseeable

consequence of the Defendant’s failure to comply with the requirements and mandates of the RA

and ACA. These statutes and accompanying regulations exist to ensure that those with

communication limitations will have equal access to places of public accommodations. When the

Defendant failed to adhere to its obligations under these regulations, it was imminently

foreseeable that those with disabilities would sustain the exact harms alleged by Mr. Gore in this

lawsuit.

       38.     By and through the Defendant’s failure to make its healthcare services




                                                  -8-
        Case 3:19-cv-00283-SDD-EWD              Document 1       05/06/19 Page 9 of 16



meaningfully accessible to individuals who are Deaf, the Defendant has committed disparate

impact discrimination sufficient to state a claim for damages under the RA and ACA.

       39.     Mr. Gore is presently deterred from receiving the Defendant’s healthcare services

due to their refusal to accommodate his disability and their outright hostility towards his

assertion of his rights. The Defendant’s discrimination is likely to continue absent a court order.

He desires to utilize the Defendant’s services in the near future, due to his need for urological

medical services that are within his insurance network, the proximity of the facility to his home,

and his ongoing need for the specific medical care provided by the Defendant. Mr. Gore’s

medical problems persist and he would like to receive medical care from Dr. Bridges as soon as

possible. Thus, Mr. Gore clearly evidences an intent to return to the Defendant for ongoing

medical care, but needs the Defendant to provide the necessary accommodations for his

disabilities along with the provision of medical care.

       40.     Due to the ongoing discrimination he has encountered, Mr. Gore reasonably

anticipates that he will encounter discrimination again in the near future when he next returns to

Defendant’s facility for medical care, without taking legal action to protect his rights.

                          CLAIM I: VIOLATIONS OF TITLE III OF THE
                            AMERICANS WITH DISABILITIES ACT
       41.     Mr. Gore repeats and realleges paragraphs 1-40 in support of this claim.

       42.     At all times relevant to this action, Title III of the ADA, 42 U.S.C. § 12181, et

seq. has been in full force and effect and has applied to the Defendant’s conduct.

       43.     At all times relevant to this action, the United States Department of Justice

regulations implementing Title III of the ADA, 28 C.F.R. Part 36, have been in full force and

effect and have applied to the Defendant’s conduct.

       44.     At all times relevant to this action, Mr. Gore has been substantially limited in the



                                                 -9-
       Case 3:19-cv-00283-SDD-EWD             Document 1      05/06/19 Page 10 of 16



major life activities of hearing and communicating, and is an individual with a disability within

the meaning of the ADA, 42 U.S.C. § 12102(2).

       45.     The Defendant owns and operates a place of public accommodation within the

meaning of 42 U.S.C. § 12181(7)(F).

       46.     Title III of the ADA provides that ―No individual shall be discriminated against

on the basis of disability in the full and equal enjoyment of the goods, services, facilities,

privileges, advantages, or accommodations of any place of public accommodation by any person

who owns, leases (or leases to), or operates a place of public accommodation.‖ 42 U.S.C. §

12182(a).

       47.     Title III of the ADA further provides that ―[i]t shall be discriminatory to subject

an individual … on the basis of disability … to a denial of the opportunity of the individual … to

participate in or benefit from the goods, services, facilities, privileges, advantages, or

accommodations of an entity.‖ 42 U.S.C. § 12182(b)(1)(A)(i). Moreover, Title III of the ADA

similarly provides that ―[i]t shall be discriminatory to afford an individual … on the basis of a

disability … with the opportunity to participate in or benefit from a good, service, privilege,

advantage, or accommodation that is not equal to that afforded to other individuals.‖ Id. at §

12182(b)(1)(A)(ii).

       48.     Federal regulations implementing Title III of the ADA provide that a public entity

―shall furnish appropriate auxiliary aids and services where necessary to ensure effective

communication with individuals with disabilities.‖ 28 C.F.R. § 36.303(c).

       49.     Federal regulations implementing Title III of the ADA further provide that a

public entity ―shall take those steps that may be necessary to ensure that no individual with a

disability is excluded, denied services, segregated or otherwise treated differently than other




                                              -10-
        Case 3:19-cv-00283-SDD-EWD             Document 1       05/06/19 Page 11 of 16



individuals because of the absence of auxiliary aids and services.‖ 28 C.F.R. § 36.303(a).

       50.     Similarly, these federal regulations state that a public entity ―shall make

reasonable modifications in policies, practices, or procedures, when the modifications are

necessary to afford goods, services, facilities, privileges, advantages, or accommodations to

individuals with disabilities…‖ 28 C.F.R. § 36.302.

       51.     Additionally, the ADA prohibits retaliation against ―any individual because such

individual has opposed any act or practice made unlawful [under the statute].‖ 42 U.S.C. §

12203(a). Similarly, the ADA states that ―[i]t shall be unlawful to coerce, intimidate, threaten, or

interfere with any individual in the exercise or enjoyment of … any right granted or protected by

this [statute].‖ Id. at § 12203(b).

       52.     Based on the above allegations, the Defendant discriminated against Mr. Gore on

the basis of disability, in violation of Title III of the ADA and its implementing regulations.

       53.     The Defendant further retaliated against, intimidated, and threatened Mr. Gore

because he exercised his rights under the ADA.

       54.     As set forth above, absent injunctive relief there is a clear risk that the

Defendant’s actions will recur and cause Mr. Gore additional injury.

       55.     Mr. Gore is therefore entitled to injunctive relief, as well as an award of attorneys’

fees, costs, and disbursements pursuant to the ADA, 42 U.S.C. § 12188(a)(1).

         CLAIM II: VIOLATIONS OF SECTION 504 OF THE REHABILITATION ACT

       56.     Mr. Gore repeats and realleges paragraphs 1-55 in support of this claim.

       57.     At all times relevant to this action, Section 504 of the Rehabilitation, 29 U.S.C. §

794, has been in full force and effect and has applied to the Defendant’s conduct.

       58.     At all times relevant to this action, the United States Department of Health and

Human Services (―HHS‖) regulations implementing Section 504 of the Rehabilitation Act, 45

                                                -11-
       Case 3:19-cv-00283-SDD-EWD              Document 1       05/06/19 Page 12 of 16



C.F.R. Part 84, have been in full force and effect and have applied to the Defendant’s conduct.

       59.     At all times relevant to this action, Mr. Gore had substantial limitations to the

major life activities of hearing and speaking, and was an individual with a disability within the

meaning of the Rehabilitation Act, 29 U.S.C. § 705(9).

       60.     At all times relevant to this action, the Defendant offered a program or activity

receiving federal financial assistance pursuant to 29 U.S.C. § 794(b).

       61.     Section 504 of the Rehabilitation Act provides that ―[n]o otherwise qualified

individual with a disability . . . shall, solely by reason of her or his disability, be excluded from

the participation in, be denied the benefits of, or be subjected to discrimination under any

program or activity receiving Federal financial assistance.‖ 29 U.S.C. § 794.

       62.     The Defendant discriminated against Mr. Gore, solely on the basis of disability,

by denying him equal access to the services, programs, and benefits the Defendant offers to other

individuals, and by refusing to provide auxiliary aids and services necessary to ensure

communication equivalent to that provided to hearing persons, in violation of 29 U.S.C. § 794.

       63.     The Defendant also discriminated against Mr. Gore, solely on the basis of

disability, by denying him reasonable accommodation requests, in violation of 29 U.S.C. § 794.

       64.     Mr. Gore is therefore entitled to seek and recover compensatory and nominal

damages for the injuries and loss he sustained as a result of the Defendant’s discriminatory

conduct and deliberate indifference alleged herein, pursuant to 29 U.S.C. § 794(a).

       65.     Mr. Gore is further entitled to an award of attorneys’ fees, costs, and

disbursements pursuant to the Rehabilitation Act, 29 U.S.C. § 794(a).

                CLAIM III: VIOLATIONS OF SECTION 1557 OF THE PATIENT
                   PROTECTION AND AFFORDABLE CARE ACT

       66.     Mr. Gore repeats and reiterates every allegation set forth in the foregoing


                                                -12-
          Case 3:19-cv-00283-SDD-EWD            Document 1      05/06/19 Page 13 of 16



paragraphs of this Complaint with the same force and effect as if more fully set forth at length

herein.

          67.   At all times relevant to this action, Section 1557 of the Patient Protection and

Affordable Care Act (―Section 1557‖), 42 USC § 18116 was in full force and effect, and applied

to Defendant’s conduct.

          68.   At all times relevant to this action, Section 1557, 42 USC § 18116, incorporated

the definition of disability in the Rehabilitation Act, 29 U.S.C. § 705(9).

          69.   At all times relevant to this action, Mr. Gore had substantial limitations to the

major life activities of hearing and speaking, and was an individual with a disability within the

meaning of the Rehabilitation Act, 29 U.S.C. § 705(9) and of Section 1557, 42 USC § 18116.

          70.   At all times relevant to this action, Mr. Gore’s primary language for

communication was American Sign Language, and not English.

          71.   At all times relevant to this action, the Defendant received federal financial

assistance, including Medicaid reimbursements, and was principally engaged in the business of

providing health care. Therefore, the Defendant is operating health programs or activities

receiving federal financial assistance pursuant to 42 U.S.C. § 18116(a).

          72.   Pursuant to Section 1557, ―an individual shall not, on the ground prohibited

under . . . section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), be excluded from

participation in, be denied the benefits of, or be subjected to discrimination under, any health

program or activity, any part of which is receiving Federal financial assistance . . .‖ 42 USC §

18116.

          73.   The Defendant discriminated against Mr. Gore solely on the basis of disability, by

excluding him from the services, programs, and benefits that the Defendant offered to other




                                                -13-
        Case 3:19-cv-00283-SDD-EWD             Document 1      05/06/19 Page 14 of 16



individuals in violation of Section 1157, 42 U.S.C. § 18116.

        74.    The Defendant discriminated against Mr. Gore solely on the basis of disability, by

denying him equal access to the services, programs, and benefits that the Defendant offered to

other individuals and by refusing to provide auxiliary aids and services necessary to ensure

access to its services in violation of Section 1157, 42 U.S.C. § 18116.

        75.    The Defendant discriminated against Mr. Gore by failing to ensure equivalent

communication to that provided hearing persons, through its refusal to provide qualified sign

language interpreters on-site and/or through VRI machines.

        76.    The Defendant discriminated against Mr. Gore by denying his requests for

reasonable accommodations.

        77.    Mr. Gore is therefore entitled to seek and recover compensatory and nominal

damages for the injuries and loss he sustained as a result of the Defendant’s discriminatory

conduct as hereinbefore alleged, pursuant to 42 U.S.C. § 18116(a).

        78.    Mr. Gore is further entitled to an award of attorney’s fees, costs, and

disbursements pursuant to 42 U.S.C. § 18116(a), the Rehabilitation Act, 29 U.S.C. § 794(a).

                                        PRAYER FOR RELIEF

        WHEREFORE, Mr. Gore respectfully prays that this Court grant the following relief

against the Defendant:

A.      Enter a declaratory judgment, pursuant to Rule 57 of the Federal Rules of Civil

        Procedure, stating that the Defendant’s policies, procedures, and practices subjected Mr.

        Gore to unlawful discrimination in violation of the RA and Section 1557;

B.      Issue an injunction ordering the Defendant:




                                               -14-
Case 3:19-cv-00283-SDD-EWD            Document 1        05/06/19 Page 15 of 16



    i.   to develop, implement, promulgate, and comply with a policy prohibiting

         future discrimination against Mr. Gore or other Deaf individuals by failing to

         provide accommodations in the form of a sign language interpreter and other

         appropriate auxiliary aids and services;

   ii.   to develop, implement, promulgate, and comply with a policy requiring that

         when a Deaf individual requests an in-person interpreter for effective

         communication, one will be provided as soon as practicable in all services

         offered by the Defendant;

  iii.   to develop, implement, promulgate, and comply with a policy to ensure that the

         Defendant will notify individuals who are Deaf or hard of hearing of their right

         to accommodations in the form of           a sign language interpreter and other

         appropriate auxiliary aids and services. This notification will include posting

         explicit and clearly worded notices that the Defendant will provide sign

         language interpreters, videophones, and other communication services to

         ensure equal access for Deaf persons;

  iv.    to develop, implement, promulgate, and comply with a policy to ensure that

         Deaf individuals are able to communicate through the most appropriate method

         under the circumstances, recognizing that the VRI is not appropriate in all

         medical situations;

   v.    to create and maintain a list of sign language interpreters and ensure

         availability of such interpreters at any time of day or night;

  vi.    to train all its employees, staff, and other agents on a regular basis about the

         rights of individuals who are Deaf under the ADA, RA, and ACA; and




                                       -15-
      Case 3:19-cv-00283-SDD-EWD                    Document 1       05/06/19 Page 16 of 16



           vii.         to train all its employees, staff, and other agents on a regular basis about how

                        to obtain interpreters when reasonably requested by Deaf individuals.

C.    Award to Mr. Gore:

                    i.     Compensatory and nominal damages pursuant to the RA and ACA;

                   ii.     Reasonable costs and attorneys’ fees pursuant to the RA and ACA;

                  iii.     Interest on all amounts at the highest rates and from the earliest dates

                           allowed by law;

                  iv.      Any and all other relief that this Court finds necessary and appropriate.

                                      DEMAND FOR JURY TRIAL

      Mr. Gore demands trial by jury on the issues of (1) the injuries he suffered as a result of

the Defendant’s discriminatory conduct; and (2) the quantum of damages that should be

awarded.


Dated: May 6, 2019




                                                           Respectfully Submitted,

                                                           BIZER & DEREUS
                                                           Attorneys for Plaintiff
                                                           Andrew D. Bizer (LA # 30396)
                                                           andrew@bizerlaw.com
                                                           Garret S. DeReus (LA # 35105)
                                                           gdereus@bizerlaw.com
                                                           Emily A. Westermeier (LA # 36294)
                                                           ewest@bizerlaw.com
                                                           3319 St. Claude Ave.
                                                           New Orleans, LA 70117
                                                           T: 504-619-9999; F: 504-948-9996

                                                       By:/s/ Emily A. Westermeier
                                                             Emily A. Westermeier


                                                    -16-
